United States Court of Appeals
                      For the First Circuit


No. 11-1275


                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                        JAMES M. CAMERON,

                      Defendant, Appellant.



                           ERRATA SHEET


     The opinion of this Court issued on November 14, 2012 is
amended as follows:

     On page 64, line 2, the phrase "Counts One, Three, Four, Five
and Eleven" should be replaced with "Counts One, Three, Four, Five,
Eleven and Fourteen."